Citation Nr: 1045039	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2007, and a transcript of this 
hearing is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with 
reduced reliability and productivity due to such factors as 
flattened affect, panic attacks more than once a week, impairment 
of short and long term memory, and disturbances of motivation and 
mood, but does not cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family, 
relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

Entitlement to a disability rating of 50 percent for service 
connected PTSD, but not higher, is granted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), 
and whether the veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

The Veteran was granted entitlement to service connection for 
anxiety disorder with adjustment disorder and depression in a 
September 2007 rating decision and assigned an initial 30 percent 
disability rating effective November 2006, the date of the 
Veteran's claim.  A January 2010 rating decision granted 
entitlement to service connection for PTSD, but the 30 percent 
disability rating for the Veteran's acquired psychiatric 
disability (which would include PTSD) was continued.  The 
disabilities are treated the same and may not be rated separately 
as they are all rated under the General Rating Formula for Mental 
Disorders, found at 38 C.F.R. § 4.130 (2010).  There will be no 
effort to attempt to distinguish between PTSD, depression, or the 
Veteran's anxiety disorder.

A 30 percent rating is assigned for mental illnesses, including 
PTSD, where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130 
(2010).

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"). 38 C.F.R. § 4.130 (2010).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of the 
individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2010).

The Veteran was afforded a VA examination in March 2007.  The 
Veteran reported that since he returned from Korea, he has had 
periods of "preoccupation" with his military experiences and 
has intermittently sought treatment.  However, he described a 
notable increase in anxiety and depressive symptoms beginning in 
2005 following a series of health problems.  In July 2006, the 
combination of the July 4th holiday and a car accident 
exacerbated the Veteran's trauma symptoms to such an extent that 
he was hospitalized with depression, anxiety, and suicidal 
ideations.  While the Veteran stated that the medication he 
received during his hospitalization has been helpful, he told the 
examiner that he continues to experience intrusive thoughts of 
his combat experience multiple times per day, worries 
excessively, and is "keyed up", restless, irritable, and 
depressed.  He has recurrent nightmares.  He also complained of 
problems with concentration, attention, sleep, and motivation.  

The Veteran reported that he worked approximately four hours per 
week as a psychotherapist, that he swims three times per week, 
performs household tasks, and does some writing.  He belongs to a 
writing group and reported that he is social, particularly with 
his spouse's family.  He is independent in all his activities of 
daily living.  His spouse of many years is being treated for 
dementia, which has been difficult for the Veteran.  

The Veteran was diagnosed with anxiety NOS and adjustment 
disorder with anxiety and depression and assigned a GAF score of 
60.

The Veteran submitted statements from his spouse and two children 
who reported that the Veteran experiences sleep problems, 
including nightmares; is preoccupied with his combat experiences 
in Korea; has a low frustration tolerance and an exaggerated 
startle response; angers easily; and has experienced anxiety, 
depression, and survivor's guilt for many years.  His family felt 
that the Veteran's symptoms had recently become more pronounced.  

The Veteran himself has submitted a number of statements in which 
he describes a long history of depression, anxiety, sleep 
disturbances, guilt, and flashbacks of his combat experiences, 
which have worsened in recent years as his health and that of his 
spouse have deteriorated.  

The Veteran has also submitted a copy of a private psychiatric 
evaluation performed in December 2007 by Dr. B.H..  At the 
evaluation, the Veteran described a longstanding severe sleep 
disorder, which involved both primary and secondary insomnia, 
night sweats, and periodic nightmares of combat.  He stated that 
since his return from Korea, he has been preoccupied with his 
military experiences.  He has experienced fluctuating mood 
disorders, flashbacks, hyper-vigilance, and avoidance.  

Dr. B.H. noted that the Veteran's thought content revealed a 
continuing active investment and preoccupation with his military 
trauma, both physical and psychological.  His mood was euthymic, 
with some anxiety and survivor's guilt.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 85.  

In May 2008, the Veteran was afforded another VA examination.  
The Veteran complained of nightmares, disruptive sleep, anger, 
and irritability.  Major stressors included his current health 
problems and his wife's dementia.  He reported that he continues 
to practice psychotherapy on a part time basis and described his 
marriage and his relationship with his children and grandchildren 
as excellent.  His leisure activities included swimming at the 
YMCA, writing, household chores, fishing, socializing with 
friends and family, and volunteer work.  

Memory, attention, concentration, and abstraction appeared to be 
within normal limits.  There was no evidence of acute psychotic 
disturbance.  The examiner opined that the symptoms of the 
Veteran's mental disorder were not severe enough to interfere 
with occupational and social functioning.  

In October 2009, the Veteran was afforded a third VA examination.  
The Veteran complained of intrusive recollections of his Korean 
War experience on a daily basis which triggered fear, anxiety, 
sadness, anger, and guilt.  He also complained of nightmare at 
least once a month and moderate to severe insomnia.  He described 
symptoms of hyper-vigilance, continuous anxiety, excessive worry, 
an exaggerated startle response, and an abnormal preoccupation 
with and thoughts of death.  The Veteran was generally 
independent in his activities of daily living.  The Veteran 
continued to report a strong, mutually supportive relationship 
with his spouse of many years.  The Veteran reported that he was 
able to express warm, caring feelings towards his spouse, 
children, and grandchildren.  He had many friends and was 
socially capable.  

The Veteran was fully oriented with unremarkable psychomotor 
behavior and speech.  Judgment and insight were good.  There was 
no evidence of psychosis, obsessive or compulsive behavior, 
hallucinations or delusions, panic, dementia, or suicidal or 
homicidal ideations.  The Veteran was diagnosed with PTSD of 
moderate severity and assigned a GAF score of 60.  The examiner 
concluded that the Veteran's PTSD resulted in no social 
dysfunction and mild occupational dysfunction.  

Also of record are VA treatment notes, which document continuing 
treatment for PTSD, anxiety, and depression.  These notes report 
that the Veteran has experienced some improvement in mood with 
medication, but has continuing complaints of sleep disturbances.

Finally, the Veteran testified before the undersigned Veterans 
Law Judge in October 2010.  The Veteran stated that in his 
opinion as a mental health professional, his symptoms fell 
somewhere between 30 percent and 50 percent in severity, but more 
closely approximated the 50 percent criteria.  

The Veteran testified that he has experienced chronic sleep 
problems since his return from Korea.  He continues to have 
nightmares at least once a month and experiences daily flashbacks 
and panic attacks.  He also reported chronic problems with anger 
and irritability, as well as depressed mood and poor motivation.  
He also reported memory problems, such as difficulty remembering 
where he puts things, as well as difficulty remembering the names 
of people and places.  He testified that he avoids crowds, as 
well as war movies.  

The Board finds that there is evidence both for and against 
assigning a disability rating in excess of 30 percent for the 
Veteran's PTSD.  On one hand, the Veteran has consistently 
reported a loving and supportive relationship with his family, as 
well as numerous friends and leisure activities.  There is no 
evidence that the Veteran's symptoms result in impaired judgment 
or thought processes or illegal or inappropriate behavior.  

Additionally, although the Veteran currently works only on a part 
time basis, it appears that there are other factors contributing 
to this limited employment besides the Veteran's PTSD, including 
changes in VA policies that have made the Veteran ineligible for 
certain referrals, the Veteran's age, and his deteriorating 
health.  The VA examiners who have evaluated the Veteran have 
concluded that the Veteran's PTSD symptoms have a minimal impact 
on his social and occupational functioning. 

On the other hand, the Veteran has reported a long history of 
severe sleep disturbances, as well as daily intrusive thoughts, 
flashbacks, and panic attacks; anger; irritability; depression; 
and poor motivation which he has credibly testified effect his 
relationships and his ability to work effectively.  The Board 
acknowledges that the Veteran is himself a mental health 
professional, with many years experience treating veterans with 
PTSD.  

Accordingly, the Board will resolve the benefit of the doubt in 
the Veteran's favor and grant entitlement to a 50 percent 
disability rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

However, the Board finds that entitlement to a disability rating 
in excess of 50 percent is not warranted.  There is no evidence 
that the Veteran's PTSD causes occupational and social impairment 
with deficiencies in most areas such as (for examples purposes 
only) work, school, family relationships, judgment, thinking, and 
mood, due to such symptoms as, for example, obsessive rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near continuous panic 
or depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; and neglect of personal appearance.  Nor is there 
any evidence that the schedular rating criteria do not reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required.

Additionally, at the Veteran's October 2010 hearing, his 
representative indicated that assignment of a 50 percent 
disability rating would completely satisfy the Veteran's appeal.  
In this sense, the Veteran's own medical opinion would provide 
evidence against a higher evaluation than 50 percent. 

Based on this as well as the other evidence of record, the Board 
finds that the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has not been raised by 
the record.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  While in an increased rating claim 
the Veteran is generally assumed to be seeking the maximum 
benefit allowed by law and regulation, as noted above, the 
Veteran in this case has testified that he considers his claim 
fully satisfied by the grant of a 50 percent disability rating.  
As the Board is granting in full the benefit sought on appeal, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  





ORDER

Entitlement to a disability rating of 50 percent for service 
connected PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


